DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the claimed feature "and where an extension of the blade in a direction parallel to the line-of-sight when the blade sweeps through the line-of sight is greater than an extension of the blade in a direction of movement of the blade when the blade sweeps through the line-of sight." as recited in independent claim 1; and “ wherein the extension of said blade in the direction parallel to the line-of-sight when said blade sweeps through the line-of sight is at least five times greater than the extension of said blade in the direction of movement of said blade when said blade sweeps through the line-of sight” as specifies in claim 5, is not clear. The claimed language is unclear, it is confusing and therefore considered as being vague and indefinite. The claims are rejected as best understood by the examiner.
Claims 2-14 are also rejected under 35 U.S.C. 112(b) as a whole, based on dependency to claim 1
above.  
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippy et al. (US 2017/0313288).  Keller Michael (DE 102012015950).
	Regarding claim 1, Tippy discloses a sensor guard, for protecting a sensor of a vehicle (i.e., figs. 4-10), where the sensor guard comprises a blade operable to sweep, under the control of an actuator, through a line-of-sight of the sensor when the sensor is arranged to be protected by the sensor guard (i.e., figs. 4-10, abstract, paragraphs 0006-0007,0010-0013,0052,0057,0076), and where an extension of the blade in a direction parallel to the line-of-sight when the blade sweeps through the line- of sight is greater than an extension of the blade in a direction of movement of the blade when the blade sweeps through the line-of sight (i.e., as can be seen in the figs. 4-10, the blades, e.g., movable aperture member, including wiper, is position parallel to the lens, therefore the extension of the blade would be parallel to the line-of-sight when the blade sweeps through the line- of sight, abstract, paragraphs 0062).
   	Regarding claim 2, Tippy discloses the sensor guard according to claim 1, where the sensor guard further comprises an actuator arranged and configured to move the blade to repeatedly sweep through the line-of-sight of the sensor when the sensor is arranged to be protected by the sensor guard (i.e., figs. 4-10, abstract, paragraphs 0009,0012,0052,0057,0062,0075).
	Regarding claim 5, Tippy discloses the sensor guard according to claim 1, wherein the extension of the blade in the direction parallel to the line-of-sight when the blade sweeps through the line-of sight is at least five times greater than the extension of the blade in the direction of movement of the blade when the blade sweeps through the line-of sight (i.e., figs. 4-10, paragraphs 0006,0010,0013,0052-0053).
	Regarding claim 6, Tippy discloses the sensor guard according to claim 1, where the sensor guard includes a plurality of blades operable to sweep, under the control of the actuator, to sweep through the line-of-sight of the sensor in succession when the sensor is arranged to be protected by the sensor guard (i.e., figs. 4-10, abstract, paragraphs 0009,0049-0051).
	Regarding claim 7, Tippy discloses the sensor guard according to claim 1, wherein said blade is rotatable around a rotational axis substantially parallel to the line-of-sight of the sensor when the sensor is arranged to be protected by the sensor guard (e.g., figs. 4-10, abstract, paragraphs 0008-0009,0049-0053,0057-0058, also refer to claim 1 above).
 	Regarding claim 8, Tippy discloses the sensor guard according to claim 7, wherein the sensor guard further comprises a disc arranged between the blade and the sensor when the sensor is arranged to be protected by the sensor guard (i.e., fig. 16, element 1608, paragraph 0072).
Regarding claim 9, Tippy discloses the sensor guard according to claim 8, wherein the disc is joined to the blade, to rotate around the rotational axis together with the blade (i.e., figs. 4-10 and 16, paragraphs 0049,0072).
Regarding claim 10, Tippy discloses the sensor guard according to claim 1, wherein the blade is rotatable around a rotational axis substantially perpendicular to the line-of- sight of the sensor when the sensor is arranged to be protected by the sensor guard (i.e., figs. 16 and 18, the rotational axis 1612 is substantially perpendicular to the line-of- sight of the sensor).
Regarding claim 11, Tippy discloses the sensor guard according to claim 2, wherein the actuator is arranged and configured to move the blade back and forth to sweep through the line-of-sight of the sensor in alternatingly opposite directions (i.e., figs. 4-10, paragraphs 0010-0013,0052-0053,0058).
Regarding claim 12, Tippy discloses a sensing system comprising; a sensor (i.e., fig. 2, element 102), the sensor guard according to claim 1, arranged to protect said sensor (i.e., please refer to claim 1 above), and a sensing system controller configured to control operation of the sensor (i.e., refer to claim 1 above, also figs. 2 and 19, paragraphs 0039-0040).
Regarding claim 13, Tippy discloses the sensing system according to claim 12, wherein the blade of the sensor guard is operable to sweep through the line-of-sight of the sensor under the control of the sensing system controller (i.e., figs. 4-10 and 19, paragraphs 0010-0013,0052-0053,0057-0058, also see claim 1 above).
Regarding claim 14, Tippy discloses a vehicle, comprising the sensing system according to claim 12 (i.e., figs. 1A-2, abstract, paragraphs 0037-0040).
Allowable Subject Matter
6.	Claim 15 is allowed.
7.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest, protecting a sensor of a vehicle by using a sensor guard and moving the at least one blade to sweep through the line-of-sight of the sensor, by; acquiring a signal indicative of a speed of the vehicle, and controlling the actuator to move the at least one blade sufficiently fast
to fulfill the following relation: L x S> vs, where
L = the extension of said blade in the direction parallel to the line-of-sight when said blade sweeps through the line-of sight, 
S = the number of sweeps through the line-of-sight by a blade per
second; and
Vs = the speed of the vehicle; as specifies in independent claim 15.
 8.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and after overcoming the above 112(b) rejection.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewepractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482